DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election
	Applicant has elected Group III, without traverse, in the response filed September 29, 2022. Claims 27-33, 35-38, 59-61, 73, 78-83, and 91-93 have been withdrawn as requested in the response to the restriction requirement filed on Sept 29, 2022. Following the amendment, claims 84-88 and 95 are pending in the instant application and are under examination in the instant office action.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 12, 2022, April 19, 2022, and May 25, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-88 and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claims are directed to a genus of methods for risk stratification for any patient of any condition or cause. The methods comprise stimulating chemosensory receptors in a subject and detecting level of the stimulation (e.g., a taste test with subject self-reporting intensity of the taste). Based on this level of stimulation, patients are stratified into categories. The applicant has only provided a method for stratification by a single means to stimulate a single receptor regarding a single contagious disease caused by a single virus. This single species is not representative of the genus claimed. The specification is clearly focused on stratification regarding taste detection level and SARS-CoV-2, and the claimed methods are clearly designed to be applied to SARS-CoV-2 and not to other contagious diseases caused by other viruses or bacteria, and there is no mention of other contagious diseases. Applicant has not identified any other viruses or contagious disease to demonstrate possession of the genus of methods claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics or steps, the specification does not provide adequate written description of the claimed genus.

Claim 84-88 and 95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of stratification based on determination of phenotypic expression of TAS2R38 using a taste test and predicted risk for SARS-CoV-2 disease, does not reasonably provide enablement for a method of stratification based on determination of phenotypic expression of the stimulation of the genus chemoreceptors and predicted risk for genus disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
Nature of the invention/breadth of claims
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the methods of claims 84-88 and 95 is that the stratification of patients based on stimulation of chemoreceptors, and the corresponding genotype and phenotype, is related to inferred risk of infection and disease. The claims encompass stimulating chemoreceptors in a patient, and, based on the level of stimulation, the patient is categorized by genotypic expression, phenotypic expression, and risk of infection/treatment responsiveness. The claims are so broad as to encompass all odorant and gustatory receptors, even pheromone receptors, and any response or level of response following stimulation. 
State of the art/predictability
Although the art at the time the instant application was filed provided evidence for the categorization of patients based on T2R genotype and taster phenotype, there is no enabling guidance for the generalization of this categorization to all chemosensory receptors. There is evidence in vivo that bitter taste receptor polymorphisms underlie susceptibility to upper respiratory infection [Lee et al. (PTO-892), see abstract]. Furthermore, there are T2Rs in the gastrointestinal tract, and T2R agonists improve digestion and decrease food intake by decreasing gastric emptying [Raka et al (PTO-892), pg E564, column 2, ln 44-48, PTO-892] and improve insulin sensitivity in patients with type 2 diabetes (Raka et al, pg E565, column 1, ln 24-34). Therefore, there is evidence that chemosensory receptor activation can improve symptoms of both respiratory infection and metabolic disease.
Guidance/working examples
The specification discloses evidence that categorization of patients by genotype and taste phenotype is predictive for disease severity regarding SARS-CoV-2. Supertasters are less likely to require hospitalization for COVID-19 infection, and the symptom duration in supertasters is significantly shorter compared to non-tasters and tasters (see Fig. 1). Thus, the specification directly addresses the relationship between SARS-CoV-2 disease severity and bitter taste perception. The instant specification does not disclose a method for stratifying chemosensory responsiveness and bacterial infection or inflammation due to other causes.
The findings of the specification regarding taste phenotype and SARS-Cov-2 disease severity cannot be extended to all bacterial, viral, and parasitic infections and inflammatory and metabolic diseases, because SARS-CoV-2 is not a generic virus, and SARS-CoV-2 related disease is not a representative infectious or inflammatory disease. Phenotypes related to SARS-CoV-2 disease severity are not broad enough to include all members of the genus. SARS-CoV-2 is a single stranded RNA virus with its own particular glycoprotein spike proteins that interact with specific ACE2 receptors that other viruses and bacteria do not, so there is no common underlying mechanism for disease. Different viruses are coated with different glycoproteins and have different effects in cells; bacteria, in contrast, release antigens like endotoxins and lipoproteins that ramp up the inflammatory response. Thus, there is no reasonable expectation and no enabling guidance to support the claim that stimulating chemoreceptors and stratifying patients would be relevant for any infection or disease besides SARS-Cov-2. 
Overall, there is no appropriate guidance provided by the specification from the broadly claimed infections and diseases in the claims, and there are no working examples that exemplify the relationship between chemosensory receptors and other disease. While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed method for stratification is enabled. This is not the case in the instant specification.
               Therefore, in light of the above factors, undue experimentation would be necessary to use the invention of claims 84-88 and 95 with regard to the specification, and claims 84-88 and 95 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 84-88 and 95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 84-88 and 95 are directed to a law of nature, natural phenomenon, and/or an abstract idea and are thus not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are determined to be directed to a natural phenomenon and an abstract idea. The rationale for this determination is explained below:


ELIBIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICAL EXCEPTION
Step 2A, Prong 1
The claims recite a method for stratification of patients based on stimulating chemosensory receptors, detecting a level of response, and identifying categories based on the stimulation level. The claims are directed to the natural binding of proteins to biological materials (e.g., a receptor and its agonist) as well as a naturally occurring correlation, namely the relationship between substances directed to natural chemosensory receptor signaling pathways and a level of stimulating. 
Claim 84 is directed to stratifying subjects by measuring the response of subjects to chemosensory receptor agonism. It is well established that the mere physical or tangible nature of additional elements, such as the obtaining and detecting of steps, does not automatically confer eligibility on a claim directed to a natural phenomenon [see, e.g., Alice Corp v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)]. There are no additional elements in the combination of elements in the claimed invention that add other meaningful limitations not already present when the elements are considered separately. The method for stratification is recited at a high level of generality and is not sufficient to ensure that the claim amounts to significantly more than the naturally occurring correlation itself. The courts have found that arranging a hierarchy of groups is to be well-understood, routine, conventional activity when they are claimed at a high level of generality Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (see MPEP 2106.05(d)). Therefore, the step does not relate to the natural principles in a significant way to impose a meaningful limit on the scope.
Dependent claims recite obtaining a data set and categorizing the data according to genotype, phenotype, capacity for treatment, and taste perception. The courts have stated that claims drawn to collecting information analyzing it and displaying certain results wherein the analysis steps are recited at a high level of generality are mental processes that can be performed in the human mind or with the aid of the computer (Electric Power Group, LLC v. Alstom, S.A.) (application of Berkheimer Memo III.2.). Such is the case here, where the claims are directed to obtaining a data set by stimulating chemoreceptors and recording a response. The claims encompass any means for activating and recording a discerned level of chemosensory receptor stimulation. For all of these reasons, the claims recite at least one judicial exception (STEP 2A, Prong One: YES). 
The invention as a whole is directed to a judicial exception and thus required further analysis at Step 2B to determine if the claims amount to significantly more than the exception itself.

Step 2A, Prong 2
The analysis next asks whether the steps/elements recited in addition to the judicial exception integrate the judicial exception into a practical application. In other words, is there at least one additional element or step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. 
In the instant case, although there are additional steps that recite stimulating chemoreceptors and detecting a level of stimulating, these limitations are merely the extra solution activity that must be performed in order to observe the natural phenomenon itself. Thus, the claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application.
MPEP section 2106.04(d) recites further consideration for integration of a judicial exception to a practical application. Relevant considerations include an improvement in the technical field; applying the judicial exception to affect a particular treatment or prophylaxis for disease; implementing the judicial exception with a particular machine; effecting a transformation to a different state or thing; and, applying or using the judicial exception in some meaningful way beyond generally linking the use to a technological environment. In the instant case, the additional steps of stimulating chemosensory receptors and recording a discerned level of stimulation, whether it is a genotype, phenotype, capacity for treatment by stimulating chemosensory receptors, or taste perception, present no improvement in the technology. Since claims are not directed to treatment, there is no application of a judicial exception to a particular treatment or prophylaxis. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because stimulating chemosensory receptors and stratifying patients based on response to chemosensory receptors were well understood, routine, and conventional in the art at the time of filing (for example, see Figure 6, US 20090274632A1, PTO-892).
Claim 84-88 correlates the discerned level of taste perception to the level of phenotypic expression of the chemoreceptors, the genotype of the subject, capacity for treatment, and taste perception. This claim involves the natural law or natural phenomenon whereby taste receptor expression correlates to the level taste perception. Natural correlations are laws of nature that have been deemed ineligible subject matter because methods directed to the natural correlation without significantly more, preempt use of the natural correlation itself. The MPEP states “In the limited situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product” (2106.04(c)).  For example, claims to detect naturally occurring cell-free fetal DNA (cfffDNA) in maternal blood were held to be directed to the cffDNA, because the "existence and location of cffDNA is a natural phenomenon [and thus] identifying its presence was merely claiming the natural phenomena itself." Rapid Litig. Mgmt., 827 F.3d at 1048, 119 USPQ2d at 1374, (explaining the holding in Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 115 USPQ2d 1152 (Fed. Cir. 2015)), see MPEP 2106.04(c). Such is the case here, where the claims involve the natural phenomenon of activating and stimulating chemosensory receptors and correlating the activity with genotype, phenotype, and capacity for treatment.
Since the claims recite stimulating chemosensory receptors, recording level of stimulating, and correlating the discerned level of chemosensory receptor stimulation to a phenotype, genotype, capacity for treatment, and taste perception, they affect no transformation of the data collected to a different state. As a whole, the additional steps/elements do not apply the judicial exception in any meaningful way. (STEP 2A, Prong Two: NO).

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTRE AN “INVENTIVE CONCEPT”
	The final analysis of subject matter eligibility asks if the elements recited in addition to the judicial exception natural correlation/natural law, taken individually and in combination, result in the claim as a whole amounting to significantly more than the exception itself. In the instant claims, the elements in addition to the correlation are stimulating chemoreceptors with an agonist and then detecting a level of stimulating. These steps are recited at a high level of generality, the breadth of which reads upon practices that are routinely performed, such as tasting a bitter stimulus. For example, if chemosensory receptors in the oral tissue are contacted with a bitter stimulus, like quinine, the perception of a bitter taste can be recorded; in this way, the subject expresses taste receptors responsible for bitter perception, namely T2Rs.
	Methods for stimulating T2Rs and recording a discerned level of taste perception in human patients via use of self-reporting was well established, routine, and conventional practices at the time the application was filed. The following prior art teaches methods relating to categorization of humans based on taste detection of the bitter compounds phenylthiocarbamide (PTC) (Bufe et al, see Summary, PTO-892; Lee et al, pg 4145, column 2 ln 11-15, PTO-892). The prior art reference teaches that PTC is useful for modulating taste perception and that detection of PTC (the phenotype) is linked to the genotype of a bitter taste receptor, TAS2R38 (Bufe et al, pg 325, columns 1-2). Thus, the prior art establishes that the steps elements recited in addition to the judicial exception of the claims were all well understood, routine, and conventional prior to filing. For all of these reasons, the additional elements do not amount to significantly more than the exception itself (STEP 2B: NO).
	The preponderance of evidence demonstrates that the claims are not directed to patent eligible subject matter, and claims 84-88 and 95 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 84-88 and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0017099A1 (“Cohen”; PTO-892).
The instant claims are directed toward the activation of chemosensory receptors and the detection of levels of stimulation. With regard to claim 84, Cohen teaches a method for categorization of individuals based on activation of a chemosensory receptor. Based on the level of stimulation, a reference level was determined, and the subjects were categorized into two groups [0017]. 
Claims 85-86 are directed to stratifying subjects based on the level of stimulation. Cohen teaches a reference level for chemosensory receptor stimulation with genotype and phenotype reference levels [0114]. The specific phenotype groups of tasters and non-tasters of Cohen are further categorized as having the genotypes PAV/PAV and AVI/AVI, respectively. An individual with the PAV/AVI genotype has a medium sensitivity to the bitter compound (e.g., PTC) [0114]. Thus, the categorization of Cohen is encompassed by the instant claims, and Cohen anticipates claim 85 and 86.
With respect to claim 87, Cohen teaches that polymorphisms of chemosensory receptors are linked to significant differences in the ability of upper respiratory cells to clear and kill bacteria and that genetic variation contributes to individual differences in susceptibility to respiratory infection [0152], which read on the categories regarding risk, disease course, etc. of claim 87.
Regarding claim 88, Cohen teaches that the ability to taste compounds varies within the population, and an important factor that contributes to this variation is the genetics of the chemoreceptors of the oral cavity [0009]. The inability to perceive certain taste compounds is correlated with increased susceptibility to respiratory infection [0009]. Cohen teaches “Poor bitter taste sensing in the respiratory tract results in a higher susceptibility to respiratory infections” [0111], which read on the categories regarding risk, disease course, capacity for treatment, etc. of claim 88.
Claim 95 is directed to a limitation comprising stratifying reference levels into ranges indicative of innate antimicrobial activity. Cohen teaches that response to a chemosensory receptor bitter taste test that relies on bitter taste sensitivity on the tongue can indicate bitter taste sensitivity of the upper respiratory tract [0112]. Less sensitive receptors “in the upper respiratory tract will provide a poor defense against microbes” [0112]. Cohen postulates that individuals will differ in how their innate antimicrobial activity functions as a result of the function of their bitter chemosensory receptor, and thus, those who are relatively less sensitive to bitter compounds are more prone to respiratory pathogen infection and have relatively less innate antimicrobial activity compared to those with more bitter chemosensory receptor sensitivity [0112].
Therefore, Cohen anticipates claims 84-88 and 95.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649



	
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649